THE THIRTEENTH COURT OF APPEALS

                                    13-16-00336-CV


                             KENNETH HAHN
                                    v.
   WILLIAM PAUL GIPS, LUCILLE FAY GIPS AND CONOCO PHILLIPS COMPANY


                                  On Appeal from the
                     267th District Court of DeWitt County, Texas
                            Trial Cause No. 15-03-23,343


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered in

part and reversed and remanded in part. The Court orders the judgment of the trial

court REVERSED and RENDERED, in part, and REMANDED for further proceedings

consistent with its opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

October 26, 2017